


[a02img1.jpg]


FORM OF REAFFIRMATION OF AND AMENDMENT TO THIRD-PARTY SECURITY AGREEMENT

This Reaffirmation and Amendment to Third-Party Agreement (the “Agreement”),
dated as of                                 for reference purposes only, is
executed by and between Greenhill Capital Partners, LLC, a Delaware limited
liability company (“Debtor”), and FIRST REPUBLIC BANK, a division of Merrill
Lynch Bank & Trust Co., FSB (“Lender”), with reference to the following facts:

A. Concurrent herewith, Bank and Greenhill & Co. Inc., a Delaware limited
liability company (“Borrower”) are entering into that certain Fourth
Modification Agreement (the “Fourth Modification”) to the Loan Agreement dated
January 31, 2006 and previously modified as of August 1, 2006, March 14, 2007
and May 2, 2007 (as modified, including pursuant to the Fourth Modification, the
“Loan Agreement”). All terms with an initial capital letter that are used but
not defined in this Agreement shall have the respective meanings given to such
terms in the Loan Agreement.

B. Pursuant to the Loan Agreement Lender has previously made a loan in the total
principal amount of Seventy-Five Million and 00/100 Dollars ($75,000,000.00)
(the “Original Loan Amount”) to Borrower, as evidenced by Borrower’s promissory
note dated January 31, 2006 and modified as of August 1, 2006, March 14, 2007
and May 2, 2007 (the “Original Note”).

C. Concurrently herewith, Borrower is executing and delivering to Lender a
Promissory Note (Amended and Restated) (the “Restated Note”), pursuant to which
Lender has increased the Original Loan Amount to Ninety Million and 00/100
Dollars ($90,000,000.00) (the “Loan”).

D. To secure Borrower’s obligations under the Loan, Debtor entered into that
certain Third-Party Security Agreement, dated as of May 2, 2007 (the “Security
Agreement”).

E. To induce Lender to enter into the Fourth Modification and to increase the
principal amount of the Loan, Debtor has agreed to execute this Agreement.

NOW THEREFORE, for valuable consideration the receipt and adequacy of which are
hereby acknowledged, Debtor acknowledges, agrees and makes certain
representations in favor of Lender as follows:

1. Debtor hereby represents and warrants and agrees that the Security Agreement
is in full force and effect as of the date hereof and to the knowledge of
Debtor, there are no defenses, off-sets or counterclaims to its liability under
the Security Agreement.

2. Debtor hereby reaffirms its Security Agreement and hereby agrees that the
Security Agreement shall secure payment and performance of all Obligations of
Borrower under, or in connection with, the Loan Agreement and the Restated Note,
including, without limitation, the additional principal amount.

3. Debtor hereby reaffirms all waivers contained in the Security Agreement
including, without limitation, all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Debtor’s rights of subrogation and reimbursement against Borrower
by the operation of Section 580(d) of the Code of Civil Procedure or other
similar law.

4. So long as the Loan remains in effect, Debtor agrees to maintain a deposit
account with Lender.

 

 

--------------------------------------------------------------------------------






 

 

 

DEBTOR:

 

 

 

 

 

Greenhill Capital Partners, LLC
a Delaware limited liability company



 

By: 


 

 

 

Name:

 

 

 

Its:

 

  

Accepted:

 

 

 

 

 

FIRST REPUBLIC BANK
a division of Merrill Lynch Bank & Trust Co., FSB

 

 

By: 


 

 

 

 

Name: 

 

 

 

 

Its: 

 

 

 

 

 

 

-2-

 

--------------------------------------------------------------------------------